*275IT IS ORDERED that the license of Bruce Nash to practice law in the state of Wisconsin be suspended for one year, effective the date of this order;
*276IT IS FURTHER ORDERED that this suspension does not affect the existing suspensions for failure to comply with CLE requirements which would also have to be satisfied in order for Attorney Nash's license to practice law in Wisconsin to be reinstated;
IT IS FURTHER ORDERED that Attorney Nash shall comply, if he has not already done so, with the requirements of SCR 22.26 pertaining to activities following suspension.